Appeal by the defendant from a judgment of the Supreme Court, Queens County (Blumenfeld, J.), rendered December 21, 1999, convicting him of criminal possession of stolen property in the fourth degree and unauthorized use of a vehicle in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the trial court properly denied his Batson challenge (see Batson v Kentucky, 476 US 79). The prosecutor advanced sufficient race-neutral reasons for exercising a peremptory challenge against the subject juror, and the burden then shifted to the defendant to prove that the peremptory challenge was used in a racially-discriminatory fashion (see People v Payne, 88 NY2d 172). The defendant failed to satisfy his burden of proving that the explanations given by the prosecutor were pretextual (see People v Payne, supra; People v Rose, 258 AD2d 483; People v Craig, 194 AD2d 687; see generally Hernandez v New York, 500 US 352, 364-365).
The defendant’s remaining contentions lack merit. S. Miller, J.P., Krausman, Goldstein and Cozier, JJ., concur.